DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11190296.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 11190296 as follows:
Instant application:

1. A method for adjusting a wireless modem, comprising: 

acquiring a channel parameter of the wireless modem at a present moment; 

generating, according to the channel parameter, a target clock frequency and a target working voltage of the wireless modem with a neural network which is pre-trained; and 

adjusting a working voltage and a clock frequency of the wireless modem to the target working voltage and the target clock frequency, respectively, 

wherein the neural network is pre-trained through operations of: 

acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters, and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and 

training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

2. The method of claim 1, wherein the acquiring the sample input set and the associated sample output set comprises: simulating, by a preset simulation software, a wireless channel corresponding to each group of channel parameters of a plurality of groups of channel parameters and simulating downlink data to be transmitted via the wireless channel; simulating, by the simulation software, a situation in which the wireless modem receives the downlink data via the wireless channel, and determining the target working voltage and the target clock frequency of the wireless modem when the situation meets the preset performance condition; and using each group of input channel parameters as a sample input, and using the target working voltage and the target clock frequency of the wireless modem which are outputted by the simulation software when the preset performance condition is met as a sample output corresponding to each sample input.

3. The method of claim 1, wherein, after the training the neural network, the method further comprises: correcting the neural network by: correcting the neural network according to the target clock frequencies and the target working voltages generated by the neural network for many times within a preset historical time period before the present moment and/or a plurality of load values of the wireless modem within the preset historical time period.

4. The method of claim 1, wherein the channel parameter comprises at least one of: a channel bandwidth, signal strength, a Signal Noise Ratio (SNR), Reference Signal Receiving Power (RSRP), an uplink/downlink resource scheduling strategy, a modulation mode, a coding mode, or a transport block size.

5. The method of claim 1, wherein the preset performance condition comprises one of: a bit error rate is less than a threshold value of the bit error rate, a packet loss rate is less than a threshold value of the packet loss rate, or a transmission success rate is greater than a threshold value of the transmission success rate.

6. The method of claim 2, wherein the training the neural network comprises operations of: using a first channel parameter as input of an initial neural network to acquire output of the initial neural network, the first channel parameter being any group of channel parameters of the plurality of groups of channel parameters; comparing the output of the initial neural network a first sample output to correct a parameter of at least one neuron of the initial neural network, the first sample output being a sample working voltage and a sample clock frequency of the wireless modem which operates under the first channel parameter; repeating the above two operations until the initial neural network meets a preset condition; and using the initial neural network meeting the preset condition as the neural network.

7. The method of claim 6, wherein the preset condition comprises: when the input of the initial neural network is any of channel parameter of the sample input set, the output of the initial neural network is consistent with the sample output corresponding to the channel parameter of the sample output set, or a difference value between the output of the initial neural network and the sample output corresponding to the channel parameter of the sample output set is less than a preset threshold value.

8. A device for adjusting a wireless modem, comprising: a processor; and a memory configured to store an instruction executable for the processor, wherein the processor is configured to: acquire a channel parameter of the wireless modem at a present moment; generate, according to the channel parameter, a target clock frequency and a target working voltage of the wireless modem with a neural network which is pre-trained; and adjust a working voltage and a clock frequency of the wireless modem to the target working voltage and the target clock frequency respectively, wherein the processor is further configured to pre-train the neural network by: acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

9. The device of claim 8, wherein the processor is configured to acquire the sample input set and the associated sample output set by: simulating, by preset simulation software, a wireless channel corresponding to each group of channel parameters of a plurality of groups of channel parameters and simulating downlink data to be transmitted via the wireless channel; simulating, by the simulation software, a situation in which the wireless modem receives the downlink data via the wireless channel, and determining the target working voltage and the target clock frequency of the wireless modem when the situation meets the preset performance condition; and using each group of input channel parameters as a sample input, and using the target working voltage and the target clock frequency of the wireless modem which are outputted by the simulation software when the preset performance condition is met as a sample output corresponding to each sample input.

10. The device of claim 8, wherein, after the training the neural network, the processor is further configured to correct the neural network by: correcting the neural network according to the target clock frequencies and the target working voltages generated by the neural network for many times within a preset historical time period before the present moment and/or a plurality of load values of the wireless modem within the preset historical time period.

11. The device of claim 8, wherein the channel parameter comprises at least one of: a channel bandwidth, signal strength, a Signal Noise Ratio (SNR), Reference Signal Receiving Power (RSRP), an uplink/downlink resource scheduling strategy, a modulation mode, a coding mode or a transport block size.

12. The device of claim 8, wherein the preset performance condition comprises one of: a bit error rate is less than a threshold value of the bit error rate, a packet loss rate is less than a threshold value of the packet loss rate, or a transmission success rate is greater than a threshold value of the transmission success rate.

13. The device of claim 9, wherein the training the neural network comprises operations of: using a first channel parameter as input of an initial neural network to acquire output of the initial neural network, the first channel parameter being any group of channel parameters of the plurality of groups of channel parameters; comparing the output of the initial neural network a first sample output to correct a parameter of at least one neuron of the initial neural network, the first sample output being a sample working voltage and a sample clock frequency of the wireless modem which operates under the first channel parameter; repeating the above two operations until the initial neural network meets a preset condition; and using the initial neural network meeting the preset condition as the neural network.

14. The device of claim 13, wherein the preset condition comprises: when the input of the initial neural network is any of channel parameter of the sample input set, the output of the initial neural network is consistent with the sample output corresponding to the channel parameter of the sample output set, or a difference value between the output of the initial neural network and the sample output corresponding to the channel parameter of the sample output set is less than a preset threshold value.

15. A non-transitory computer-readable storage medium having stored therein a computer program instruction that, when being executed by a processor, implements the operations of a method for adjusting a wireless modem, wherein the method comprises: acquiring a channel parameter of the wireless modem at a present moment; generating, according to the channel parameter, a target clock frequency and a target working voltage of the wireless modem with a neural network which is pre-trained; and adjusting a working voltage and a clock frequency of the wireless modem to the target working voltage and the target clock frequency respectively, wherein the neural network is pre-trained through operations of: acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters, and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

16. The non-transitory computer-readable storage medium of claim 15, wherein the acquiring the sample input set and the associated sample output set comprises: simulating, by a preset simulation software, a wireless channel corresponding to each group of channel parameters of a plurality of groups of channel parameters and simulating downlink data to be transmitted via the wireless channel; simulating, by the simulation software, a situation in which the wireless modem receives the downlink data via the wireless channel, and determining the target working voltage and the target clock frequency of the wireless modem when the situation meets the preset performance condition; and using each group of input channel parameters as a sample input, and using the target working voltage and the target clock frequency of the wireless modem which are outputted by the simulation software when the preset performance condition is met as a sample output corresponding to each sample input.

17. The non-transitory computer-readable storage medium of claim 15, wherein, after the training the neural network, the method further comprises: correcting the neural network by: correcting the neural network according to the target clock frequencies and the target working voltages generated by the neural network for many times within a preset historical time period before the present moment and/or a plurality of load values of the wireless modem within the preset historical time period.

18. The non-transitory computer-readable storage medium of claim 15, wherein the channel parameter comprises at least one of: a channel bandwidth, signal strength, a Signal Noise Ratio (SNR), Reference Signal Receiving Power (RSRP), an uplink/downlink resource scheduling strategy, a modulation mode, a coding mode, or a transport block size.

19. The non-transitory computer-readable storage medium of claim 15, wherein the preset performance condition comprises one of: a bit error rate is less than a threshold value of the bit error rate, a packet loss rate is less than a threshold value of the packet loss rate, or a transmission success rate is greater than a threshold value of the transmission success rate.

20. The non-transitory computer-readable storage medium of claim 16, wherein the training the neural network comprises operations of: using a first channel parameter as input of an initial neural network to acquire output of the initial neural network, the first channel parameter being any group of channel parameters of the plurality of groups of channel parameters; comparing the output of the initial neural network a first sample output to correct a parameter of at least one neuron of the initial neural network, the first sample output being a sample working voltage and a sample clock frequency of the wireless modem which operates under the first channel parameter; repeating the above two operations until the initial neural network meets a preset condition; and using the initial neural network meeting the preset condition as the neural network.


Patent No. 11190296:

1. A method for adjusting a wireless modem, comprising: 

acquiring a channel parameter of the wireless modem at a present moment; 

generating, according to the channel parameter, a target clock frequency and a target working voltage of the wireless modem with a neural network which is pre-trained; and 

adjusting a working voltage and a clock frequency of the wireless modem to the target working voltage and the target clock frequency, respectively, 

wherein the wireless modem comprises a plurality of function portions, and the generating, according to the channel parameter, the target clock frequency and the target working voltage of the wireless modem with the neural network which is pre-trained comprises: using the channel parameter as input of the neural network to acquire at least one target clock frequency and at least one target working voltage which are outputted by the neural network and are corresponding to at least one of the plurality of function portions, and the adjusting the working voltage and the clock frequency of the wireless modem to the target working voltage and the target clock frequency, respectively comprises: adjusting a clock frequency of each of the at least one function portion to the target clock frequency which is outputted by the neural network and is corresponding to the function portion, and adjusting a working voltage of each of the at least one function portion to the target working voltage which is outputted by the neural network and is corresponding to the function portion.

2. The method of claim 1, wherein the neural network is pre-trained through operations of: 

acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters, and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and 

training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

3. The method of claim 2, wherein the acquiring the sample input set and the associated sample output set comprises: simulating, by a preset simulation software, a wireless channel corresponding to each group of channel parameters of a plurality of groups of channel parameters and simulating downlink data to be transmitted via the wireless channel; simulating, by the simulation software, a situation in which the wireless modem receives the downlink data via the wireless channel, and determining the target working voltage and the target clock frequency of the wireless modem when the situation meets the preset performance condition; and using each group of input channel parameters as a sample input, and using the target working voltage and the target clock frequency of the wireless modem which are outputted by the simulation software when the preset performance condition is met as a sample output corresponding to each sample input.

4. The method of claim 2, wherein, after the training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and sample clock frequency comprised in the sample output associated with each sample input as the output of the neural network, the method further comprises: correcting the neural network by: correcting the neural network according to the target clock frequencies and the target working voltages generated by the neural network for many times within a preset historical time period before the present moment and/or a plurality of load values of the wireless modem within the preset historical time period.

5. The method of claim 2, wherein the preset performance condition comprises one of: a bit error rate is less than a threshold value of the bit error rate, a packet loss rate is less than a threshold value of the packet loss rate, or a transmission success rate is greater than a threshold value of the transmission success rate.

6. The method of claim 1, wherein the channel parameter comprises at least one of: a channel bandwidth, signal strength, a Signal Noise Ratio (SNR), Reference Signal Receiving Power (RSRP), an uplink/downlink resource scheduling strategy, a modulation mode, a coding mode, or a transport block size.

7. The method of claim 1, wherein the neural network is pre-trained through operations of: acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters, and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

8. A device for adjusting a wireless modem, comprising: a processor; and a memory configured to store an instruction executable for the processor, wherein the processor is configured to: acquire a channel parameter of the wireless modem at a present moment; generate, according to the channel parameter, a target clock frequency and a target working voltage of the wireless modem with a neural network which is pre-trained; and adjust a working voltage and a clock frequency of the wireless modem to the target working voltage and the target clock frequency respectively, wherein the wireless modem comprises a plurality of function portions; and the processor is further configured to: use the channel parameter as input of the neural network to acquire at least one target clock frequency and at least one target working voltage which are outputted by the neural network and are corresponding to at least one of the plurality of function portions; and adjust a clock frequency of each of the at least one function portion to the target clock frequency which is outputted by the neural network and is corresponding to the function portion, and adjust a working voltage of each of the at least one function portion to the target working voltage which is outputted by the neural network and is corresponding to the function portion.

9. The device of claim 8, wherein the processor is further configured to pre-train the neural network by: acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

10. The device of claim 9, wherein the processor is configured to acquire the sample input set and the associated sample output set by: simulating, by preset simulation software, a wireless channel corresponding to each group of channel parameters of a plurality of groups of channel parameters and simulating downlink data to be transmitted via the wireless channel; simulating, by the simulation software, a situation in which the wireless modem receives the downlink data via the wireless channel, and determining the target working voltage and the target clock frequency of the wireless modem when the situation meets the preset performance condition; and using each group of input channel parameters as a sample input, and using the target working voltage and the target clock frequency of the wireless modem which are outputted by the simulation software when the preset performance condition is met as a sample output corresponding to each sample input.

11. The device of claim 9, wherein, after the training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and sample clock frequency comprised in the sample output associated with each sample input as the output of the neural network, the processor is configured to correct the neural network by: correcting the neural network according to the target clock frequencies and the target working voltages generated by the neural network for many times within a preset historical time period before the present moment and/or a plurality of load values of the wireless modem within the preset historical time period.

12. The device of claim 9, wherein the preset performance condition comprises one of: a bit error rate is less than a threshold value of the bit error rate, a packet loss rate is less than a threshold value of the packet loss rate, or a transmission success rate is greater than a threshold value of the transmission success rate.

13. The device of claim 8, wherein the channel parameter comprises at least one of: a channel bandwidth, signal strength, a Signal Noise Ratio (SNR), Reference Signal Receiving Power (RSRP), an uplink/downlink resource scheduling strategy, a modulation mode, a coding mode or a transport block size.

14. The device of claim 8, wherein the processor is further configured to pre-train the neural network by: acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

15. A non-transitory computer-readable storage medium having stored therein a computer program instruction that, when being executed by a processor, implements the operations of a method for adjusting a wireless modem, wherein the method comprises: acquiring a channel parameter of the wireless modem at a present moment; generating, according to the channel parameter, a target clock frequency and a target working voltage of the wireless modem with a neural network which is pre-trained; and adjusting a working voltage and a clock frequency of the wireless modem to the target working voltage and the target clock frequency respectively, wherein the wireless modem comprises a plurality of function portions, and generating, according to the channel parameter, the target clock frequency and the target working voltage of the wireless modem with the neural network which is pre-trained comprises: using the channel parameter as input of the neural network to acquire at least one target clock frequency and at least one target working voltage which are outputted by the neural network and are corresponding to at least one of the plurality of function portions, and adjusting the working voltage and the clock frequency of the wireless modem to the target working voltage and the target clock frequency respectively comprises: adjusting a clock frequency of each of the at least one function portion to the target clock frequency which is outputted by the neural network and is corresponding to the function portion, and adjusting a working voltage of each of the at least one function portion to the target working voltage which is outputted by the neural network and is corresponding to the function portion.

16. The non-transitory computer-readable storage medium of claim 15, wherein the neural network is pre-trained through operations of: acquiring a sample input set and an associated sample output set, each sample input of the sample input set comprising a group of channel parameters which are preset for the wireless modem, each sample output of the associated sample output set comprising a sample working voltage and a sample clock frequency of the wireless modem which operates under a corresponding group of channel parameters, and the sample working voltage and the sample clock frequency being a target working voltage and a target clock frequency of the wireless modem when a preset performance condition is met; and training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and the sample clock frequency comprised in the sample output associated with each sample input as output of the neural network.

17. The non-transitory computer-readable storage medium of claim 16, wherein the acquiring the sample input set and the associated sample output set comprises: simulating, by a preset simulation software, a wireless channel corresponding to each group of channel parameters of a plurality of groups of channel parameters and simulating downlink data to be transmitted via the wireless channel; simulating, by the simulation software, a situation in which the wireless modem receives the downlink data via the wireless channel, and determining the target working voltage and the target clock frequency of the wireless modem when the situation meets the preset performance condition; and using each group of input channel parameters as a sample input, and using the target working voltage and the target clock frequency of the wireless modem which are outputted by the simulation software when the preset performance condition is met as a sample output corresponding to each sample input.

18. The non-transitory computer-readable storage medium of claim 16, wherein, after the training the neural network by using the group of channel parameters comprised in each sample input as the input of the neural network and by using the sample working voltage and sample clock frequency comprised in the sample output associated with each sample input as the output of the neural network, the method further comprises: correcting the neural network by: correcting the neural network according to the target clock frequencies and the target working voltages generated by the neural network for many times within a preset historical time period before the present moment and/or a plurality of load values of the wireless modem within the preset historical time period.

19. The non-transitory computer-readable storage medium of claim 16, wherein the preset performance condition comprises one of: a bit error rate is less than a threshold value of the bit error rate, a packet loss rate is less than a threshold value of the packet loss rate, or a transmission success rate is greater than a threshold value of the transmission success rate.

20. The non-transitory computer-readable storage medium of claim 15, wherein the channel parameter comprises at least one of: a channel bandwidth, signal strength, a Signal Noise Ratio (SNR), Reference Signal Receiving Power (RSRP), an uplink/downlink resource scheduling strategy, a modulation mode, a coding mode, or a transport block size.




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641